Per Curiam.

The court of appeals’ decision to dismiss the case is affirmed. First, appellant is currently incarcerated at the Marion Correctional Institution and was so restrained of his liberty at the time of the filing of the complaint. As such, he wanted appellee to mail him the information he allegedly requested. In State ex rel. Fenley v. Ohio Historical Soc. (1992), 64 Ohio St.3d 509, 597 N.E.2d 120, we held that there is no requirement under R.C. 149.43(B) that a custodian of public records mail copies of them to the requester.
Second, appellant failed to comply with a court order and a local rule. On November 6,1993, the court of appeals ordered the appellant to file an evidentiary statement and a brief in support no later than November 30,1993. Although an evidentiary statement was filed, the court never received a brief in support as required by Section 8, Local Rule 11 of the Tenth Appellate District and the case was therefore dismissed. Appellant was given ample opportunity to submit pleadings that complied with the rule and was warned that noncompliance would result in dismissal.
Third, the case is moot. On November 18,1993, appellee offered to provide the information to appellant if he would explain what he wanted. Appellant ignored this letter and continued his pursuit of a writ of mandamus. Realizing that appellant was not going to respond, on December 16, 1993, appellee mailed appellant a computer printout of his driving record. Since appellant has received the information sought, the issue is now moot.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.